t c memo united_states tax_court timothy harvey petitioner v commissioner of internal revenue respondent docket no filed date timothy harvey pro_se amy dyar seals for respondent memorandum opinion dawson judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge in a notice_of_deficiency dated date respondent determined a deficiency in and additions to petitioner's federal_income_tax for the taxable_year as follows addition_to_tax deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure respondent determined that petitioner failed to file a return for the taxable_year the notice_of_deficiency included the following adjustments of omitted income name of payor kind of payment amount nbd mortgage co real_estate sales dollar_figure e d jones co daily passport cash tst dividends achievers unlimited nonemployee compensation fidelity service co ira distribution fidelity service co ira distribution big_number a timely petition was filed in response to the notice_of_deficiency in the petition petitioner alleged that in response to internal_revenue_service irs inquiries he had all section references are to the internal_revenue_code in effect for the year in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure written a letter to a representative of the irs advising that if he did not hear from the irs within days as to the authority requiring him to file a federal_income_tax return he would consider the matter closed the irs not having responded petitioner asserts that he is not required to do anything more petitioner also included substantial tax_protester rhetoric in the petition petitioner requested and was granted small_tax_case status pursuant to sec_7463 and rule at the time of filing the petition herein petitioner resided at naples florida on date respondent lodged an answer with the court asserting an increased deficiency and increased additions to tax respondent also filed a motion to remove the small_tax_case designation in the answer respondent asserted that petitioner as the sole_proprietor of staying young unlimited received commission income from matol botanical international ltd matol in the amount of dollar_figure thus respondent claimed an increased deficiency for in the amount of dollar_figure including self-employment_tax and increased additions to tax under sec_6651 and sec_6654 in the amounts of dollar_figure and dollar_figure respectively the basis for respondent's motion to remove the small_tax_case designation was that upon the filing of respondent's answer the case no longer qualified for small tax designation because the amount in dispute exceeded dollar_figure after notice and hearing the court granted respondent's motion to remove small_tax_case designation and respondent's answer was filed on date by notice dated date petitioner was notified that this case was set for trial at a trial session of the court in tampa florida beginning date a standing pre-trial order was also served on petitioner on the same date the notice clearly states among other things that your failure to appear may result in dismissal of the case and entry of decision against you on date petitioner filed a motion to withdraw the petition petitioner informed the court that he was giving the court notice of his withdrawal of the petition by order dated date the court denied petitioner's motion citing 57_tc_720 by order dated date the court set this matter for trial at a time and date certain of monday date pincite p m when the matter was called at the calendar call on the morning of date and again sometime after p m on the same date respondent appeared and announced ready for trial there was no appearance by or on behalf of petitioner there being no appearance by or on behalf of petitioner respondent filed with the court a motion to dismiss for failure to prosecute as to the deficiency and additions to tax determined in the notice_of_deficiency respondent also filed a motion for a penalty under sec_6673 asserting that petitioner had instituted this proceeding primarily for the purpose of delay and that petitioner's position is frivolous or groundless respondent also presented evidence through testimony of witnesses and documents to satisfy the burden_of_proof with respect to the increased deficiency and increased additions to tax we shall first consider respondent's motion to dismiss then review the record with respect to the claim for an increased deficiency and additions to tax and finally consider the claim for a penalty under sec_6673 dismissal our rules provide that the failure of a party to appear at trial or to properly prosecute may result in entry of decision against that party specifically rule which is entitled default and dismissal provides in pertinent part as follows b dismissal for failure of a petitioner properly to prosecute or to comply with these rules or any order of the court or for other cause which the court deems sufficient the court may dismiss a case at any time and enter a decision against the petitioner the court may for similar reasons decide against any party any issue as to which such party has the burden_of_proof additionally rule which is entitled failure to appear or to adduce evidence provides in pertinent part as follows a attendance at trials the unexcused absence of a party when a case is called for trial will not be ground for delay the case may be dismissed for failure properly to prosecute or the trial may proceed and the case be regarded as submitted on the part of the absent party or parties b failure of proof failure to produce evidence in support of an issue of fact as to which a party has the burden_of_proof and which has not been conceded by such party's adversary may be ground for dismissal or for determination of the affected issue against that party dismissal of a case is a sanction that rests with the discretion of the court 99_tc_533 87_tc_794 in addition-- dismissal may properly be granted where the party's failure to comply with rules and orders of the court is due to willfulness bad faith or any fault as contrasted with mere inadvertence or inability 357_us_197 fed r civ p b 82_tc_592 rule c a case may be dismissed for failure properly to prosecute when petitioner fails to appear at trial and does not otherwise participate in the resolution of petitioner's claim 86_tc_110 harper v commissioner supra pincite bixler v commissioner tcmemo_1996_329 kline v commissioner tcmemo_1996_220 petitioner did not appear for the calendar call or at the time at which his case was set for trial nor did petitioner communicate with the court upon his failure to appear accordingly we shall grant respondent's motion to dismiss for failure to properly prosecute and sustain respondent's determination as to the deficiency and the additions to tax determined in the notice_of_deficiency see eg 91_tc_1049 affd 926_f2d_1470 6th cir increased deficiency and additions to tax with respect to the increased deficiencies and increased additions to tax claimed in the answer respondent bears the burden_of_proof rule a 77_tc_881 desantis v commissioner tcmemo_1997_ respondent presented evidence in support of the claim in date petitioner executed an application and agreement to become an independent distributor for matol in date petitioner submitted an application_for registration of a fictitious name staying young unlimited with the division of corporations state of florida the registration documents reflect that the mailing address of the business is the same as that of petitioner's residence about the same time petitioner advised matol of the name change and asked matol to issue all compensation and royalty checks in the name of staying young unlimited petitioner further advised matol that staying young unlimited had its own tax identification_number during the taxable_year matol as payor issued checks in the name of staying young unlimited totaling dollar_figure the checks were deposited to an account controlled by petitioner at the barnett bank in florida the dollar_figure represents commissions earned by petitioner from a network marketing system operated by matol petitioner failed to file a federal_income_tax return for the taxable_year and he failed to report any income or deductions for that year petitioner also failed to pay estimated_tax as required by the internal_revenue_code gross_income includes all income derived from any sources whatsoever unless specifically excluded by another provision of the internal_revenue_code sec_61 348_us_426 it is clear that commission income is taxable_income there is nothing in this record which would indicate that petitioner did not receive commission income during in the amounts claimed by respondent the evidence in the record that petitioner did receive such income is sufficient to carry respondent's burden_of_proof in that regard sec_1401 imposes a tax on self-employment_income sec_1402 defines net_earnings_from_self-employment as gross_income derived from a trade_or_business petitioner did not appear at trial or present any information or evidence that the commissions received were not self-employment_income the evidence adduced by respondent establishes that these commissions were income from self-employment accordingly we conclude that petitioner is liable for the self-employment_tax sec_6651 imposes an addition_to_tax for failure_to_file a timely return the addition_to_tax will not apply if the failure_to_file was not due to willful neglect and there was reasonable_cause for the failure_to_file 469_us_241 petitioner received substantial amounts of income during the taxable_year and he did not file a federal_income_tax return the evidence in this record persuades us that there was no reasonable_cause for the failure_to_file therefore we conclude that petitioner is liable for the addition_to_tax as claimed by respondent in the answer sec_6654 imposes an addition_to_tax for failure to pay estimated_tax the addition_to_tax is mandatory and does not contain a provision relating to reasonable_cause or willful neglect 99_tc_202 91_tc_874 petitioner did not pay an estimated_tax despite the receipt of substantial amounts of commission income we conclude that petitioner is liable for the addition_to_tax as asserted by respondent in the answer accordingly we conclude that petitioner is liable for the increased deficiency and increased additions to tax for the taxable_year asserted by respondent in the answer penalty under sec_6673 petitioner is the same person who filed a petition in docket no in response to a notice_of_deficiency issued for the taxable years and in that case the commissioner determined and asserted among other adjustments that petitioner received commission income from matol which payments were a notice_of_deficiency for the taxable years and was also issued to petitioner's wife kathleen harvey she filed a petition at docket no and that docket was ultimately consolidated with docket no deposited to his sole_proprietorship staying young unlimited the commissioner also determined that petitioner failed to report income on federal_income_tax returns for the taxable years and in his petition in that case petitioner asserted that the notice_of_deficiency was invalid respondent's determination was unconstitutional and the amounts received were not income on date pursuant to rule b petitioner was served with a copy of the court's oral findings_of_fact and opinion the court concluded that the commissioner's determination was correct with respect to the deficiency and additions to tax for and also the court held in favor of the commissioner with respect to claimed increased deficiencies and additions to tax sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless petitioner did not file a federal_income_tax return for the taxable_year he received substantial income during the year in issue petitioner filed a petition with respect to the and tax years and the court concluded in that case that petitioner was liable for deficiencies for omitted income as well as additions to tax for failure_to_file a return and failure to pay estimated_tax despite the court's holding for the tax years and in an opinion served on the parties on date petitioner filed a petition in the instant case on date making many of the same claims as he did in the earlier case this court and other federal courts have consistently and uniformly held for many years that compensation is income e g 793_f2d_139 6th cir affg per curiam 82_tc_766 791_f2d_68 7th cir 784_f2d_1006 9th cir 760_f2d_1003 9th cir 737_f2d_439 5th cir 733_f2d_709 9th cir 687_f2d_264 8th cir affg tcmemo_1981_506 661_f2d_71 5th cir affg tcmemo_1981_122 640_f2d_1014 9th cir petitioner's arguments are basic tax_protester rhetoric as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir the record in this case convinces us that petitioner was not interested in disputing the merits of either the deficiencies in income taxes or the additions to tax rather the record demonstrates that petitioner regards this case as a vehicle to protest the tax laws of this country and espouse his own misguided views we are also convinced that petitioner instituted and maintained this proceeding primarily if not exclusively for purposes of delay having to deal with this matter wasted the court's time as well as respondent's moreover taxpayers with genuine controversies may have been delayed accordingly we shall grant respondent's motion and pursuant to sec_6673 require petitioner to pay a penalty to the united_states in the amount of dollar_figure coleman v commissioner supra pincite crain v commissioner supra pincite8 coulter v commissioner 82_tc_580 82_tc_403 to reflect the foregoing an order granting respondent's motions and decision will be entered
